Case 1:20-cv-01285-CFC Document 46 Filed 07/27/21 Page 1 of 5 PageID #: 1678




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

MITAS ENDUSTRI SANAYI
TICARET A.S.,

                           Plaintiff,

                   v.                          Civil Action No. 20-1285-CFC

VALMONT INDUSTRIES, INC.,


                           Defendant.



                            MEMORANDUM ORDER

      PlaintiffMitas Endustri Sanayi Ticaret A.S. (Mitas) filed this action against

Defendant Valmont Industries, Inc. Mitas alleges it is entitled to remedies for

Valmont's "(i) deliberate and willful misappropriation of Mitas's trade secrets, (ii)

deceptive trade practices, (iii) unjust enrichment, and (iv) tortious interference with

Mitas's contracts." D.I. 2 ,r 1. Pending before me is Valmont's motion to compel

arbitration of Mitas' s claims, or in the alternative, to dismiss Mitas' s Complaint for

failure to state a claim pursuant to Rule 12(b)(6). D.I. 40.

      In 2016, "Valmont approached Mitas about a proposed joint venture," and

on November 2, 2016, Valmont and Mitas entered into a nondisclosure agreement

(NOA) in connection with the proposed venture. D.I. 2 ,r,r 34, 37. The NOA was

entered into by Mitas's "affiliate," Mitas Enerji ve Madeni insaat Isleri T.A.S.
Case 1:20-cv-01285-CFC Document 46 Filed 07/27/21 Page 2 of 5 PageID #: 1679




(Mitas Energy). As a result of restructuring in 2018, Mitas Endustri Sanayi Ti caret

A.S. is the successor to Mitas Energy. D.I. 28 ,r 4. Mitas does not dispute that it is

a party to the NDA, nor can it, given that it has already alleged it has rights under

the NDA. See D.I. 2 ,r 41 {"In the event Mitas obtains evidence that Valmont has

breached the nondisclosure agreement, Mitas reserves any and all rights arising

from such breach.").

      Section 11 of the NDA states, in part:

             Any dispute, controversy or claim arising out of or in
             connection with this Agreement, if not amicably resolved
             by the parties within sixty (60) days of notification
             thereof shall be submitted for binding arbitration under
             the Rules of Arbitration of the International Chamber of
             Commerce {ICC). Each party shall appoint one arbitrator
             and the third arbitrator, who shall chair the Arbitral
             Tribunal, shall be appointed by the two arbitrators
             appointed by the parties. The venue of the arbitration
             shall be Geneva (Switzerland) and the proceedings shall
             be conducted in the English language . . . . Any award of
             the arbitral tribunal shall be final and binding on the
             parties. The parties hereby waive any and all their rights
             to appeal any arbitration award before, or to seek
             determination of any question of law arising in the course
             of arbitration from, any courts.

D.I. 32, Ex. J § 11.

      Under§ 4 of the Federal Arbitration Act (FAA), "[a] party aggrieved by the

... refusal of another to arbitrate under a written agreement for arbitration may

petition any United States district court ... for an order directing that such

arbitration proceed in the manner provided for in such agreement." 9 U.S.C. § 4.

                                           2
Case 1:20-cv-01285-CFC Document 46 Filed 07/27/21 Page 3 of 5 PageID #: 1680




The FAA "reflects the fundamental principle that arbitration is a matter of

contract." Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 67 (2010). Section 2

of the FAA is the "primary substantive provision of the Act." Moses H Cone

Mem 'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). It provides:

             A written provision in ... a contract evidencing a
             transaction involving commerce to settle by arbitration a
             controversy thereafter arising out of such contract ...
             shall be valid, irrevocable, and enforceable, save upon
             such grounds as exist at law or in equity for the
             revocation of any contract.

9 u.s.c. § 2.

      Each of Mitas' s arguments in opposition to Valmont' s motion go to whether

Mitas's claims are subject to arbitration. See D.I. 44 at 9 ("Mitas'[s] claims in this

lawsuit do not arise out of or connect to the 2016 NOA because they: (i) can be

established without relying on the 2016 NOA; (ii) have no substantive connection

to the 2016 NDA; and (iii) have no temporal connection to the 2016 NDA."). The

Supreme Court has held that parties "may agree to have an arbitrator decide not

only the merits of a particular dispute but also 'gateway' questions of

'arbitrability,' such as whether the parties have agreed to arbitrate or whether their

agreement covers a particular controversy." Henry Schein, Inc. v. Archer & White

Sales, Inc., 139 S. Ct. 524, 529 (2019) (citations omitted); see also Singh v. Uber

Techs. Inc., 939 F.3d 210,215 (3d Cir. 2019) ("To the extent that a particular

ground implicates the threshold question of whether the parties are bound by an

                                          3
Case 1:20-cv-01285-CFC Document 46 Filed 07/27/21 Page 4 of 5 PageID #: 1681




agreement to arbitrate, it is referred to as a gateway question of arbitrability[. ]"

(citations omitted)).

       "[C]ourts should not assume that the parties agreed to arbitrate arbitrability

unless there is clea[r] and unmistakabl[e] evidence that they did so." First Options

of Chi., Inc., v. Kaplan, 514 U.S. 938, 944 (1995) (internal quotation marks and

citation omitted). The parties' incorporation of the ICC Rules in section 11 of the

NOA provides clear and unmistakable evidence that the parties agreed to arbitrate

arbitrability. 1


1
  The Third Circuit has held that the incorporation of the AAA Rules in an
arbitration clause "constitutes clear and unmistakable evidence that the parties
agreed to delegate arbitrability." Richardson v. Coverall N.A., Inc., 811 F. App'x
100, 103 (3d Cir. 2020); see also Chesapeake Appalachia, LLC v. Scout
Petroleum, LLC, 809 F.3d 746, 763-64 (3d Cir. 2015) ("[V]irtually every circuit to
have considered the issue [of arbitrating arbitrability] has determined that
incorporation of the [AAA] arbitration rules constitutes clear and unmistakable
evidence that the parties agreed to arbitrate arbitrability." (citations omitted)).

Section 11 of the NOA explicitly incorporates the ICC Rules, which, like the AAA
Rules, clearly and unmistakably delegate the issue of arbitrability to the arbitrator.
Compare American Arbitration Association, Commercial Arbitration Rules and
Mediation Procedures, Rule 7(a) (2013) {"The arbitrator shall have the power to
rule on his or her own jurisdiction, including any objections with respect to the
existence, scope, or validity of the arbitration agreement or to the arbitrability of
any claim or counterclaim.") with D.I. 42, Ex. Rat ICC Rules, Art. 6.3 ("[l]f any
party raises one or more pleas concerning the existence, validity or scope of the
arbitration agreement or concerning whether all of the claims made in the
arbitration may be determined together in a single arbitration, the arbitration shall
proceed and any question of jurisdiction or of whether the claims may be
determined together in that arbitration shall be decided directly by the arbitration
tribunal .... "); see also URS Corp. v. Lebanese Co. for Dev. and Reconstruction
ofBeirut Cent. Dist. SAL, 512 F. Supp. 2d 199,207 (D. Del. 2007) ("The ICC rules
                                            4
Case 1:20-cv-01285-CFC Document 46 Filed 07/27/21 Page 5 of 5 PageID #: 1682




      Accordingly, Supreme Court precedent mandates that I grant Valmont's

petition and allow the Arbitrator to resolve in the first instance the arbitrability of

Mitas ' s claims. Schein, 139 S. Ct. at 529 ("When the parties' contract delegates

the arbitrability question to an arbitrator, a court may not override the contract. In

those circumstances, a court possesses no power to decide the arbitrability issue.

That is true even if the court thinks that the argument that the arbitration agreement

applies to a particular dispute is wholly groundless.").

      NOW THEREFORE, at Wilmington this Twenty-seventh day of July in

2021 , IT IS HEREBY ORDERED that Valmont's Motion to Compel Arbitration,

or in the Alternative, Motion to Dismiss (D.I. 40) is GRANTED.




                                               UNITEDSTATESDIS




make clear that the question of arbitrability will ultimately be addressed by the ICC
tribunal composed of the confirmed arbitrators.").

                                           5
